DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      JEANNIE L. TRYGG, MATTE TRYGG and MARY A. FENZA,
                          Appellants,

                                      v.

                       TARGET CORPORATION,
                             Appellee.

                               No. 4D21-439

                                [July 1, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 50-2020-SC-
005005-XXXX-SB, 50-2020-SC-009363-XXXX-SB, 50-2020-SC-008777-
XXXX-SB and 50-2020-AP-000073-CAXX-MB.

  Robert C. Gindel, Jr. of Robert C. Gindel, Jr., P.A., Boynton Beach, for
appellants.

  Brian Melendez of Barnes & Thornburg LLP, Minneapolis, Minnesota,
and Shawn Y. Libman of Bowman and Brooke LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.